DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants' attention is drawn to the fact that the instant claims are directed to at least three distinct inventions—a nozzle cleaner, represented by claims 12-15 (Group I); a nozzle cleaner, represented by claim 16 (Group II); and an analyzer, represented by claims 17-21 (Group III). The restriction requirement is not made at this time, however it may be imposed later if the claims are amended to introduce additional limitations to each invention, which would require an additional search in each Group of claims.

Claim Objections
Claim 14 recites “wherein the ultrasonic wave generating mechanism includes an ultrasonic transducer and a vibration head which serves as the second conductive member and extends from the ultrasonic transducer toward the cleaning tank and of which a tip portion . . .” Because several subjects precede “of which,” it’s unclear which subject—ultrasonic wave generating mechanism; ultrasonic transducer; vibration head—corresponds with “of which.” Applicant should amend the claim language so that “of which” immediately follows the corresponding subject.
Claim 19 recites “ends an application of a voltage to the first conductive member and the second conductive member” at line 5-6. The language should be changed to “ends the application of the voltage . . . ,” because the claim has earlier recited “starts an application of a voltage to the first conductive member and the second conductive member.”
Claim 20 recites “an automatic analyzer” at line 3. It should be “the automatic analyzer.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the ultrasonic wave generating mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites “a material substantially having an ionization tendency” at line 3-4. The term “a material substantially having an ionization tendency” is not defined by the specification, and the specification does not disclose any specific examples of “a material substantially having an ionization tendency.” The specification only discloses that “The use of the similar material or the one with almost the same ionization tendency . . . .” (para. 0038). Thus, the metes and bounds of the claim is unclear. Clarification is hereby requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over TAMURA (Japanese Publication JPS6042635, as translated by Espacenet), in view of MATSUOKA (Japanese Publication JP2013044692, as translated by Espacenet) and KITAGAWA (Japanese Publication JP2012197502, as translated by Espacenet).
Regarding claim 12, TAMURA teaches a nozzle cleaner (see abstract, line 13-14, fig. 1-3, 6A-6C, 7A-7B) which cleans a nozzle (nozzle 4) of a dispensing mechanism (analyzer, line 14-29). 
As a preliminary matter, the preamble is non-limiting, because the phrase “cleans a nozzle of a dispensing mechanism having a liquid level detection function” only recites the purpose of intended use of the claimed invention, and the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II). Additionally, the recited “a nozzle of a dispensing mechanism having a liquid level detection function” merely refers to the article worked upon by the claimed apparatus. See MPEP § 2115 (a claim is only limited by positively recited elements; thus inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims).
TAMURA’s nozzle cleaner comprises:
a cleaning tank (tank 1) which stores a cleaning solution (see fig. 1-3, 6A-6C, 7A-7B, line 42-43);
an ultrasonic generation mechanism (ultrasonic vibrator 5 having an oscillation circuit, line 48-49, 56-59) including a second conductive member (see line 51-52, a potential is applied to the ultrasonic vibrator, which means it has a conductive member), which is disposed to have at least a part of the second conductive member immersed in the cleaning solution stored in the cleaning tank in cleaning the nozzle (see fig. 1-3, 6A-6C, 7A-7B), and generates ultrasonic vibration in the cleaning solution stored in the cleaning tank (see line 48-49, 71-78);
a potential is applied to the second conductive member (see line 51-52).
TAMURA does not explicitly teach: 
the nozzle “having a liquid level detection function”; 
“a first conductive member disposed to be immersed in the cleaning solution stored in the cleaning tank in cleaning the nozzle”;
“a first voltage control unit which controls a potential applied to the first conductive member”;
“a second voltage control unit” for controlling the potential applied to the second conductive member;
“wherein the first voltage control unit applies a second potential higher than a first potential applied to the nozzle in cleaning the nozzle to the first conductive member”;
The potential applied to the second conductive member is “equal to the first potential, or a third potential higher than the first potential.”
MATSUOKA teaches a dispensing mechanism (comprising a nozzle) of an automatic analyzer (abstract, para. 0001), just like the present application. MATSUOKA teaches applying a first potential to the nozzle (see fig. 10A, para. 0074-76) so that the nozzle has liquid level detection function (see fig. 10A, para. 0074-76). MATSUOKA also teaches a voltage control unit (control circuit 1004, fig. 10A) for controlling the potential (para. 0075).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify TAMURA incorporate a voltage control unit (corresponding to “second voltage control unit”) for controlling the potential applied to the second conductive member and incorporate another voltage control unit for controlling the potential (corresponding to “first potential”) applied to the nozzle, with reasonable expectation of controlling the potentials applied to the nozzle and the second conductive member. It’s well known in the art to apply a potential to the nozzle so that the nozzle can detect liquid level (see MATSUOKA) and apply a potential to the second conductive member (see TAMURA). It’s also well known to use a voltage control unit to control the potential applied to an object (see MATSUOKA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The second voltage control unit (for controlling the potential applied to the second conductive member) and the another voltage control unit (for controlling the first potential applied to the nozzle), as incorporated, would still serve the same functions as before (e.g., controlling potential), thus yielding predictable results.
In the resulting combination of TAMURA and MATSUOKA, because the potentials are independently controlled—the second voltage control unit controls the potential applied to the second conductive member and the another voltage control unit controls the first potential applied to the nozzle—the second voltage control unit would be structurally fully capable of applying “a potential equal to the first potential, or a third potential higher than the first potential” to the second conductive member.
KITAGAWA teaches protecting a conductive member from corrosion via cathodic protection (see fig. 1-4, para. 0001, 0028)—a metal to be protected is made the cathode in an electrolytic cell (see fig. 1-4, para. 0001, 0028)—just like the present application. KITAGAWA teaches a first conductive member (anode 16) and another conductive member (e.g., stainless steel test piece 30 in fig. 4; stainless steel object 12 in fig. 1-3) disposed to be immersed in a solution in a tank (see fig. 1-4); wherein a potential (corresponding to “second potential”) is applied to the first conductive member (see fig. 1-4, para. 0019, 0030). A person having ordinary skill in the art would understand that, in an electrolytic cell (see fig. 1-4), the anode (corresponding to “first conductive member”) has a higher potential than the cathode such that positive ions are moved from the anode to the cathode (see fig. 1-4). KITAGAWA also teaches a first voltage control unit (controller 22, fig. 3, para. 0030, 0033) for controlling the second potential applied to the first conductive member (see para. 0030, 0033).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of TAMURA and MATSUOKA to incorporate an anode (corresponding to “first conductive member”) disposed to be immersed in the cleaning solution stored in the cleaning tank in cleaning the nozzle and incorporate a first voltage control unit for controlling the second potential applied to the anode, with reasonable expectation of performing cathodic protection for several reasons. First, by incorporating an anode disposed to be immersed in the cleaning solution stored in the cleaning tank in cleaning the nozzle, other conductive members (e.g., nozzle and second conductive member) can be protected from corrosion via cathodic protection (see KITAGAWA); given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate an anode disposed to be immersed in the cleaning solution stored in the cleaning tank in cleaning the nozzle, with reasonable expectation of protecting other conductive members. Second, it’s already well known in the art to have an anode immersed in a solution in a tank for cathodic protection, and it’s well known to have a voltage control unit for controlling the potential applied to the anode (see KITAGAWA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The anode and the first voltage control unit (for controlling the second potential applied to the anode), as incorporated, would still serve the same functions as before (e.g., perform cathodic protection), thus yielding predictable results.
In the resulting combination of TAMURA, MATSUOKA, and KITAGAWA, because the potentials are independently controlled—the second voltage control unit controls the potential applied to the second conductive member, the another voltage control unit controls the first potential applied to the nozzle, and the first voltage unit controls the second potential applied to the anode—the first voltage control unit would be structurally fully capable of applying “a second potential higher than a first potential applied to the nozzle in cleaning the nozzle” to the first conductive member. Additionally, a person having ordinary skill in the art would understand that the anode would have the highest potential for the cathodic protection.
Regarding claim 13, the combination of TAMURA, MATSUOKA, and KITAGAWA teaches the nozzle cleaner according to claim 12. As explained above, a person having ordinary skill in the art would understand that the anode would have the highest potential for the cathodic protection. This means the potential applied to the anode (corresponding to “second potential”) would be higher than the third potential.
Regarding claim 14, the combination of TAMURA, MATSUOKA, and KITAGAWA teaches the nozzle cleaner according to claim 13. The combination teaches wherein the ultrasonic wave generating mechanism includes an ultrasonic transducer (oscillation circuit, see TAMURA at line 48-49, 56-59) and a vibration head (ultrasonic vibrator 5, see TAMURA at fig. 1-3, 6A-6C, 7A-7B) which serves as the second conductive member (as explained above) and extends from the ultrasonic transducer toward the cleaning tank (see TAMURA at fig. 1-3, 6A-6C, 7A-7B) and of which a tip portion includes a cylindrical hole having a longitudinal direction aligned to a vertical direction (see TAMURA at fig. 6B-6C), and wherein the nozzle is inserted into the cylindrical hole (see TAMURA at fig. 6B-6C) and the nozzle is cleaned (nozzle cleaned by ultrasonic save, see TAMURA at line 33-35, 79-82).
Regarding claim 15, the combination of TAMURA, MATSUOKA, and KITAGAWA teaches the nozzle cleaner according to claim 14. The combination teaches a pipe (pipe connected to injection port 2, see TAMURA at fig. 1-3, 6A-6C, 7A-7B, line 42-44) which is connected to the cleaning tank (see TAMURA at fig. 1-3, 6A-6C, 7A-7B) and supplies the cleaning solution to the cleaning tank (see TAMURA at line 42-44).
The combination does not explicitly teach: the pipe is connected to the tank at “a bottom portion of the cleaning tank”; “wherein the first conductive member is provided at the pipe.” But rearrangement of parts is considered obvious. See MPEP § 2144.04.VI.C. The combination already teaches the pipe; such pipe as rearranged to a bottom portion of the cleaning tank would still perform the same function of supplying the cleaning solution to the cleaning tank, thus yielding predictable results. Additionally, the combination already teaches the first conductive member (e.g., anode 16) disposed to be immersed in the cleaning tank (as explained above); such first conductive member as rearranged at the pipe would still perform the same function of acting as an anode for cathodic protection, thus yielding predictable results. Indeed, TAMURA already teaches the vibration head (which has a conductive member) provided at a pipe connected to the cleaning tank at a bottom portion of the tank via drain port 3 (see fig. 6C).
Regarding claim 17, TAMURA teaches an automatic analyzer (see line 13-19) comprising: a nozzle cleaner (see fig. 1-3, 6A-6C, 7A-7B); a sample dispensing mechanism which includes a sample nozzle (sample nozzle 4, see fig. 1-3, 6A-6C, 7A-7B, line 46-47) sucking a sample (see line 13-19), wherein the nozzle cleaner cleans the sample nozzle (as explained above). As explained above, the combination of TAMURA, MATSUOKA, and KITAGAWA teaches the nozzle cleaner according to claim 12.
Regarding claim 18, the combination of TAMURA, MATSUOKA, and KITAGAWA teaches the automatic analyzer according to claim 17. The combination teaches the first conductive member (e.g., anode 16) is made of a material substantially having an ionization tendency (see KITAGAWA at para. 0031, 0037). 
As explained above, the nozzle can be protected from corrosion by being the cathode in an electrolytic cell; a person having ordinary skill in the art would understand that, with the nozzle as the cathode, the other conductive members (i.e., first conductive member and second conductive member) would have higher potential than the nozzle and would contribute positive ions to the nozzle. Thus, a person having ordinary skill in the art would’ve been motivated to have the first conductive member and the second conductive member made of a material substantially having an ionization tendency; because the combination already that the first conductive member is made of a material substantially having an ionization tendency (see KITAGAWA at para. 0031, 0037), having the second conductive member made of a material substantially having an ionization tendency would be considered obvious.
Regarding claim 19, the combination of TAMURA, MATSUOKA, and KITAGAWA teaches the automatic analyzer according to claim 17. The analyzer as taught by the combination of TAMURA, MATSUOKA, and KITAGAWA is structurally fully capable of performing “wherein the first voltage control unit and the second voltage control unit starts an application of a voltage to the first conductive member and the second conductive member immediately before the sample nozzle is immersed into the cleaning solution and ends an application of a voltage to the first conductive member and the second conductive member immediately after the sample nozzle is separated from the cleaning solution.” As explained above, the first voltage control unit controls the potential applied to the first conductive member and the second voltage control unit controls the potential applied to the second conductive member. Moreover, the combination teaches the nozzle can be guided into and out of the cleaning tank (see TAMURA at line 51-56). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over TAMURA, in view of MATSUOKA.
Regarding claim 16, TAMURA teaches a nozzle cleaner (see abstract, line 13-14, fig. 1-3, 6A-6C, 7A-7B) which cleans a nozzle (nozzle 4) of a dispensing mechanism (analyzer, line 14-29). 
As a preliminary matter, the preamble is non-limiting, because the phrase “cleans a nozzle of a dispensing mechanism having a liquid level detection function” only recites the purpose of intended use of the claimed invention, and the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention. See MPEP § 2111.02(II). Additionally, the recited “a nozzle of a dispensing mechanism having a liquid level detection function” merely refers to the article worked upon by the claimed apparatus. See MPEP § 2115 (a claim is only limited by positively recited elements; thus inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims).
TAMURA’s nozzle cleaner comprises:
an ultrasonic transducer (oscillation circuit, line 48-49, 56-59);
a cleaning tank (tank 1) which stores a cleaning solution (see fig. 1-3, 6A-6C, 7A-7B, line 42-43);
a vibration head (vibrating portion 5, see fig. 1-3, 6A-6C, 7A-7B, line 48-49) extending from the ultrasonic transducer (see line 58-59) toward the cleaning tank (see fig. 1-3, 6A-6C, 7A-7B), the vibration head including a cylindrical hole formed in a tip portion (see fig. 6B-6C, line 71-74), having a longitudinal direction aligned with a vertical direction (see fig. 6B-6C, line 71-74);
a potential is applied to the vibration head (line 51-52);
wherein the tip portion of the vibration head is disposed to be immersed in the cleaning solution stored in the cleaning tank in cleaning the nozzle (see fig. 6B-6C).
TAMURA does not explicitly teach:
the nozzle “having a liquid level detection function”; 
“a first voltage control unit” for controlling the potential applied to the vibration head; 
“wherein the first voltage control unit applies a second potential higher than a first potential applied to the nozzle in cleaning the nozzle to the vibration head.”
MATSUOKA teaches a dispensing mechanism (comprising a nozzle) of an automatic analyzer (abstract, para. 0001), just like the present application. MATSUOKA teaches applying a first potential to the nozzle (see fig. 10A, para. 0074-76) so that the nozzle has liquid level detection function (see fig. 10A, para. 0074-76). MATSUOKA also teaches a voltage control unit (control circuit 1004, fig. 10A) for controlling the potential (para. 0075).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify TAMURA incorporate a voltage control unit (corresponding to “first voltage control unit”) for controlling the potential (corresponding to “second potential”) applied to the vibration head and incorporate another voltage control unit for controlling the potential (corresponding to “first potential”) applied to the nozzle, with reasonable expectation of controlling the potentials applied to the nozzle and the vibration head. It’s well known in the art to apply a potential to the nozzle so that the nozzle can detect liquid level (see MATSUOKA) and apply a potential to the vibration head (see TAMURA). It’s also well known to use a voltage control unit to control the potential applied to an object (see MATSUOKA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. The first voltage control unit (for controlling the second potential applied to the vibration head) and the another voltage control unit (for controlling the first potential applied to the nozzle), as incorporated, would still serve the same functions as before (e.g., controlling potential), thus yielding predictable results.
In the resulting combination of TAMURA and MATSUOKA, because the potentials are independently controlled—the first voltage control unit controls the second potential applied to the vibration head and the another voltage control unit controls the first potential applied to the nozzle—the first voltage control unit would be structurally fully capable of applying “a second potential higher than a first potential applied to the nozzle in cleaning the nozzle” to the vibration head.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of TAMURA, MATSUOKA, and KITAGAWA (as applied to claim 17), in view of RAMEY (US Patent 5493922).
Regarding claim 20, the combination of TAMURA, MATSUOKA, and KITAGAWA teaches the automatic analyzer according to claim 17.
The combination does not explicitly teach the first potential, the second potential, and the third potential are generated by using a potential of a casing of an automatic analyzer as a reference potential.
But MATSUOKA teaches that it’s well known to connect a plurality of electrodes to a ground, wherein the ground serves as the reference potential (see fig. 10A, para. 0075). 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of TAMURA, MATSUOKA, and KITAGAWA to connect the nozzle, the first conductive member, and the second conductive member to a ground, with reasonable expectation of establishing a ground. It’s well known in the art to connect a plurality of electrodes to a ground, wherein the ground serves as the reference potential (see MATSUOKA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
In the resulting combination of TAMURA, MATSUOKA, and KITAGAWA, because the nozzle, the first conductive member, and the second conductive member are connected to a ground, their respective potentials (i.e., the first potential, the second potential, and the third potential) would be generated by using the ground as a reference potential.
RAMEY teaches a nozzle of an automatic analyzer having liquid level detection function (see fig. 1, abstract, col. 1 line 8-13), just like the present application. RAMEY teaches that the automatic analyzer has a casing (chassis 18) that serves as the common ground for various components (see fig. 1, col. 4 line 16-26).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of TAMURA, MATSUOKA, and KITAGAWA to use a casing (e.g., chassis 18) of the automatic analyzer as the common ground, with reasonable expectation of using the ground as a reference potential. It’s well known in the art to use a casing (e.g., chassis 18) of the automatic analyzer as the common ground (see RAMEY). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of TAMURA, MATSUOKA, and KITAGAWA (as applied to claim 17), in view of MA (US PGPUB 20160061644).
Regarding claim 21, the combination of TAMURA, MATSUOKA, and KITAGAWA teaches the automatic analyzer according to claim 17. As explained above, the combination teaches cleaning solution stored in the cleaning tank.
The combination does not explicitly teach that an aqueous electrolytic solution is used as the cleaning solution.
MA teaches cleaning the nozzle of an analyzer (abstract), just like the present application. MA teaches that it’s well known in the art to clean the nozzle in an aqueous electrolytic solution (see para. 0005, 0033, 0040, cleaning fluid having high ion concentration).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of TAMURA, MATSUOKA, and KITAGAWA to use an aqueous electrolytic solution as the cleaning solution, with reasonable expectation of cleaning the nozzle. It’s well known in the art to clean the nozzle of an analyzer in an aqueous electrolytic solution (see MA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
IMABAYASHI (Japanese Publication JPH07243949, as translated by Espacenet) teaches a nozzle cleaner for cleaning a nozzle of an analyzer by ultrasonic vibration (see abstract, para. 0001). IMABAYASHI teaches that it’s well known in the art that the nozzle is made of stainless steel (para. 0012) and that the ultrasonic generation mechanism has a second conductive member made of stainless steel (para. 0010).
TANAKA (Japanese Publication JPH0277592, as translated by Espacenet) teaches a first conductive member (anode 3) and a second conductive member (cathode 4) immersed in a solution in a tank (see fig. 2), wherein an ultrasonic generation mechanism (ultrasonic oscillator 7) includes the second conductive member (see fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714